PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D867,177
Issue Date: November 19, 2019
Application No. 29/636,272
Filing Date: February 7, 2018
Attorney Docket No.: WW-027372 US DES 4
For: MEASURING INSTRUMENT
:
:
:           DECISION ON PETITION
:    
:
:



This is a decision on the renewed petition under 37 CFR 1.55(g), filed July 15, 2021, to accept a submission of a certified copy of a foreign application, by way of a Certificate of Correction.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED. 

The Office acknowledges receipt of the certified copy of foreign Application No. EM 004691996 received on July 19, 2021.

This patent file is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  Questions regarding issuance of the Certificate of Correction should be directed to the Certificate of Corrections Branch at (703) 756-1814.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions